     Case 2:18-cv-14238-CJB-DMD Document 35 Filed 12/12/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 SARA MAMMANELLA                                        CIVIL ACTION


 VERSUS                                                 NO: 18-14238


 CITY OF NEW ORLEANS                                    SECTION: “J”(3)


                                     ORDER

      Considering the foregoing Motion to Continue Submission Date (Rec. Doc. 29)

and the accompanying Motion to Expedite (Rec. Doc. 30),

      IT IS HEREBY ORDERED that the Motion to Expedite is GRANTED.

      IT IS FURTHER ORDERED that the Motion to Continue Submission Date

is DENIED as MOOT in light of Plaintiff’s Memorandum in Opposition filed on

December 10, 2019 (Rec. Doc. 32). Plaintiff is free to file a motion for leave to

supplement its opposition should she deem it necessary to do so.

      New Orleans, Louisiana, this 11th day of December, 2019.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE
